335 So. 2d 5 (1976)
John Edward SHANNON et al., Petitioners,
v.
STATE of Florida, Respondent.
No. 47611.
Supreme Court of Florida.
June 30, 1976.
Louis G. Carres, Asst. Public Defender, for petitioners.
Robert L. Shevin, Atty. Gen., and Jeanne Dawes Schwartz and Michael M. Corin, Asst. Attys. Gen., for respondent.
By the Court:
The First District Court of Appeal, in a 2-1 decision, has held that comments on petitioners' right to remain silent which were made during closing remarks to a jury by a legal intern prosecuting these cases for the state "bordered on error, but the trial court's instruction was enough to render the remarks as harmless." 320 So. 2d 855, 856. That decision conflicts with our more recent decision in Bennett v. State, 316 So. 2d 41 (Fla. 1975), where we held that any comment on an accused's exercise of his right to remain silent is reversible error, without regard to the harmless error doctrine.
The decision of the district court is reversed on the basis of Bennett, and the case is remanded with instructions to vacate the judgment of the trial court and grant petitioners a new trial.
OVERTON, C.J., and ADKINS, ENGLAND, SUNDBERG and HATCHETT, JJ., concur.
ROBERTS, J., dissents.